     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 1 of 17



                    United States District Court
                      District of Massachusetts


                                    )
DAVID TRACEY, ET AL.,               )
                                    )
          PLAINTIFFS,               )
                                    )
          V.                        )     Civil Action No.
                                    )     16-NMG-11620
MASSACHUSETTS INSTITUTE OF          )
TECHNOLOGY, ET AL.,                 )
                                    )
          DEFENDANTS.               )
                                    )


                          MEMORANDUM & ORDER

Gorton, J.
     This case involves an alleged breach of fiduciary duty by

the Massachusetts Institute of Technology (“MIT”, “the

University” or “defendants”) with respect to its supervision of

its employer-sponsored defined contribution plan (“the Plan”)

under the Employee Retirement Income Security Act (“ERISA”), 29

U.S.C. § 1109.   It is brought as a putative class action by

representatives of participants and beneficiaries of the MIT

Supplemental 401(k) Plan (“plaintiffs”).

     The underlying claims are for a breach of the duty of

prudence (failure to monitor, imprudent investment lineup and

excessive recordkeeping) and prohibited transactions in

violation of ERISA.    Plaintiffs claim that 1) defendants

breached their fiduciary duty under 29 U.S.C. § 1104(a)(1)(A) by


                                 - 1 -
     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 2 of 17



failing to monitor the Plan and retaining imprudent and

excessive cost investment options that enriched Fidelity

Investments (“Fidelity”) at the Plan’s expense (Count I); 2)

defendants breached their fiduciary duty under 29 U.S.C. §

1104(a)(1)(A) by allowing Fidelity to collect excessive

recordkeeping and administrative fees (Count II); 3) defendants

caused the Plan to engage in prohibited transactions in

violation of 29 U.S.C. § 1106(a) (Count III) and 4) MIT, as the

monitoring fiduciary, failed adequately to monitor the other

defendants to whom it delegated fiduciary responsibilities

(Count IV).

     Pending before this Court is defendants’ motion for summary

judgment.    For the following reasons, that motion will be

allowed, in part, and denied, in part.

I.   Background

     A.     Factual Background
     MIT is a renowned, non-profit educational and research

institution that offers its employees an employer-sponsored

defined contribution plan.     The Plan is funded through employee

contributions and matching contributions from MIT.         Under ERISA,

the Plan’s assets are held in a single trust for the exclusive

benefit of the Plan’s participants. 29 U.S.C. § 1103(a).          MIT

serves as the Plan’s administrator and named fiduciary with the

ultimate responsibility for the management and operation of the


                                 - 2 -
        Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 3 of 17



Plan.    The University has delegated its investment-related

duties to the MIT Supplemental 401(k) Plan Oversight Committee

(“Committee”), which determines the available investment options

in which participants may invest their accounts.

     In 1999, MIT appointed Fidelity Investments to render

recordkeeping and administrative services to the Plan.

Specifically, the University contracted with Fidelity

Investments Operations Company to serve as the Plan’s

recordkeeper and Fidelity Management Trust Company to serve as

the Plan’s trustee.

     Prior to July, 2015, when the Plan was restructured, it

consisted of four tiers of investment options.           The tiers were

designed in order to provide MIT employees the flexibility to

determine their desired level of involvement with their

retirement investments.       Tier 1 consisted of low-risk, low

expense trusts.      Tier 2 gave participants more flexibility by

allowing them to distribute their investments across seven

products with varying risk/return profiles.          Most relevant to

the claims at issue, Tier 3, the “MIT Investment Window”

(“Investment Window”) offered a wide range of investment

products and was designed to give individuals with experience

conducting investment research a large degree of choice.

Finally, Tier 4 “Fidelity BrokerageLink” was a self-directed



                                    - 3 -
        Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 4 of 17



brokerage account designed for investors with a higher appetite

for risk and independent management.

     In July, 2015, the Plan underwent a major reorganization

removing hundreds of mutual funds from Tier 3 and eliminating

all but one Fidelity fund.        In essence, the Committee eliminated

Tier 3 and expanded Tier 2 to include 37 core options.

According to the Plan administrators, they adjusted the Plan’s

offerings in order to comply with regulatory standards, to lower

costs and to strike a balance between affording Plan

participants freedom of choice and ensuring they could choose

efficient, cost effective investment options.

     Plaintiffs allege that MIT breached the duty of prudence

owed under ERISA by generally failing to monitor the Plan’s

offerings.     Specifically, plaintiffs contend that MIT failed to

remove under-performing investments and included investment

options with excessive fees instead of indistinguishable lower

cost options.      Plaintiffs claim this failure to evaluate the

Plan’s offerings led Fidelity to collect millions of dollars in

excessive fees that rightfully belonged to the retirement

accounts.

     Plaintiffs also assert that MIT breached its duty of

prudence by allowing Fidelity to retain excessive administrative

fees.    Fidelity is compensated for its administrative services

as the Plan’s recordkeeper through a revenue-sharing model by

                                    - 4 -
     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 5 of 17



which the recordkeeper receives a percentage of the value of the

Plan’s assets.   Plaintiffs claim that defendants overpaid

Fidelity for its recordkeeping services due to its failure to

solicit bids from other recordkeepers through a Request for

Proposal (“RFP”) and by otherwise failing to assess and reduce

administrative costs.    Plaintiffs further allege that Fidelity’s

recordkeeping compensation was up to five times greater than the

market rate for such services and ultimately cost the Plan

millions of dollars in unnecessary expenses.

     Plaintiffs also assert a statutory violation under 29

U.S.C. § 1106(a) which prohibits certain transactions between a

plan and a “party in interest”.      They claim that MIT breached

that provision by causing the Plan to pay fees to Fidelity for

non-mutual fund investments.

     Finally, plaintiffs claim a derivative failure to monitor

against MIT.   They argue that MIT as the responsible fiduciary

failed to monitor the other fiduciaries (in this case the other

defendants) and thus faces additional liability.

     B.   Procedural Background
     On August 8, 2016, Plaintiffs David Tracey, Daniel

Guenther, Maria Nicolson, Corrianne Fogg and Vahik Minaiyan,

individually and as representatives of a class of participants

and beneficiaries filed this action alleging a breach of

fiduciary duties and prohibited transactions under ERISA.


                                 - 5 -
     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 6 of 17



Defendants filed a motion to dismiss and, in August, 2017,

Magistrate Judge Bowler issued a Report and Recommendation

(“R&R”) in which she recommended:

     1) allowance of the motion to dismiss the duty of loyalty
        claims but denial of the motion to dismiss the duty of
        prudence claims under both Counts I and II;

     2) denial of the motion to dismiss the claim for prohibited
        transactions involving “assets of the plan” under
        § 1106(a)(1)(D), allowance of the motion to dismiss the
        § 1106(a)(1)(C) claim arising from mutual funds in the
        Plan but denial of the motion to dismiss as to non-
        mutual fund options under Count III; and

     3) denial of the motion to dismiss the claims for failure
        to monitor insofar as they are derived from plaintiffs’
        other claims under Count IV.

     This Session entered a Memorandum and Order in October,

2017, that accepted and adopted the Magistrate Judge’s R&R with

the exception that it dismissed plaintiffs’ prohibited

transaction claims under 29 U.S.C. § 1106(a)(1)(D) in Count III

and the corresponding derivative claim under Count IV.         With

leave of Court, plaintiffs filed a Second Amended Complaint

(“SAC”), adding additional defendants and eliminating certain

disloyalty allegations but otherwise reiterating the counts and

theories of liability and damages that were included in the

First Amended Complaint.

     Subsequently, this Court allowed plaintiffs’ motion to

certify a class of all MIT employees who participated in the

subject retirement plan, excluding defendants, from August 9,


                                 - 6 -
      Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 7 of 17



2010, to the date of judgment.      Following class certification,

defendants filed a motion to strike plaintiff’s demand for a

jury trial.   In February, 2019, Magistrate Judge Bowler allowed

the motion to strike the jury demand which this Court

subsequently affirmed.     In August, 2019, this Court denied

plaintiffs’ motion to file a third amended complaint.

Defendants have now moved for summary judgment on all remaining

claims.

II.   Legal Analysis

      A.   Legal Standard
      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).       The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

      A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).       A genuine issue of material

fact exists where the evidence with respect to the material fact




                                  - 7 -
     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 8 of 17



in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the non-moving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law.

     B.   ERISA’s Duty of Prudence Generally

     Under ERISA, a fiduciary owes plan participants duties of

loyalty and prudence.    At issue in this case is the duty of

prudence which mandates that a fiduciary act

     with the care, skill, prudence, and diligence under the
     circumstances then prevailing that a prudent man acting in
     a like capacity . . . would use in the conduct of an
     enterprise of a like character.
29 U.S.C. § 1104(a)(1)(B).
     The “prudent person” standard is an objective standard

which focuses not on the results of an investment strategy but

on the fiduciary’s decision making process.



                                 - 8 -
     Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 9 of 17



Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med.

Centers Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d

705, 716 (2d Cir. 2013).    In order to determine whether a

fiduciary acted in accordance with its duty of prudence, a court

will evaluate conduct under the “totality of the circumstances”

and assess a fiduciary’s procedures, methodology and

thoroughness. DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 418

(4th Cir. 2007;)see also Chao v. Tr. Fund Advisors, No. Civ. A.

02-559, 2004 WL 444029, (D.D.C. Jan. 20, 2004).        To prevail on a

prudence claim, a plaintiff must establish that the fiduciary

failed to employ appropriate procedures and as a result the

retirement plan suffered losses.

     With respect to the duty of prudence, plaintiffs allege two

separate breaches: 1) failure to monitor (consisting of

inadequate monitoring and inclusion of underperforming funds)

and 2) excessive recordkeeping fees.      The Court will address

each claim in turn.

     C.   Failure to Monitor (Count I)

     An ERISA fiduciary has an ongoing “duty to monitor trust

investments and remove imprudent ones” and must review

investments at “regular intervals.” Tibble v. Edison Int’l, 135

S.Ct. 1823, 1828.   In sum, a fiduciary must not only determine

the prudence of each investment option at the outset of

inclusion in a retirement plan but must continue to monitor each

                                 - 9 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 10 of 17



investment option available. Bunch v. W.R. Grace & Co., 532 F.

Supp. 2d 283, 289 (D. Mass. 2008).

     With respect to MIT’s duty to monitor, which falls under

the general duty of prudence, plaintiffs allege two kinds of

breaches: 1) MIT’s process for monitoring the Plan and 2) MIT’s

inclusion of specific underperforming or excessively risky

funds.

          i. MIT’s Process for Monitoring the Plan

     Plaintiffs assert that MIT’s process for evaluating

investments was deficient and lacked due diligence in that

defendants 1) ignored relevant advice from consultants and

outside counsel, 2) failed to institute a robust policy to

monitor investment alternatives and 3) before July, 2015, failed

to make necessary changes to the Investment Window.

     Defendants respond that MIT’s Investment Committee is

composed of a variety of MIT-affiliated economic experts who

diligently executed their duties by 1) collecting data on the

performance of the Investment Window, 2) maintaining a “watch-

list” of potentially underperforming funds and 3) soliciting and

duly considering independent advice.      Moreover, defendants point

to the 2015 reorganization of the Plan as clear evidence of the

Committee’s robust deliberative process and ability to implement

logical adjustments.



                                - 10 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 11 of 17



     With respect to the issue of whether MIT met its duty of

prudence under § 1104(a)(1)(A) regarding its process for

monitoring, the parties have set forth compelling and competing

narratives.    On one hand, plaintiffs submit that MIT’s lack of

action and failure to implement outside advice demonstrates its

failure adequately to discharge its duty to monitor.        Defendants

rejoin that their monitoring strategy was reasonable under the

circumstances, appropriately deliberative and well in line with

its duty and industry practice.     Thus, because neither party has

demonstrated as a matter of law that MIT did or did not act

prudently, defendant’s motion for summary judgment with respect

to the monitoring claims of Count I will be denied.

            ii.   MIT’s Inclusion of Specific Funds

     In addition to the material dispute with respect to MIT’s

monitoring protocol, this Court finds that there are other

genuine issues of material fact which preclude summary judgment

on Count I.    Specifically, plaintiffs, relying on expert

testimony, allege that the University retained several kinds of

imprudent and underperforming funds in the Plan including

regional and sector funds, funds without sufficient performance

history and target date funds.     Plaintiffs assert that if MIT

had acted prudently, those funds would have been removed or

replaced.



                                - 11 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 12 of 17



     Defendants dispute those assertions with expert testimony

of their own and evidence regarding industry practice.         The

debate over whether certain kinds of funds should have been

included in the Plan is a material factual dispute that will be

preserved for trial.   Accordingly, defendants’ motion for

summary judgment with respect to the specific funds claim in

Count I will be denied.

     D.   Excessive Recordkeeping Fees (Count II)

     In a revenue sharing system, the recordkeeper retains some

of the investment income of the retirement plan to satisfy the

plan’s administrative expenses.     In Count II Plaintiffs claim

that the Plan was subject to excessive recordkeeping fees in

violation of ERISA’s duty of prudence because 1) MIT knew that

Fidelity’s recordkeeping fees exceeded the industry standard and

2) MIT did nothing to reduce the fees to the market rate.         They

assert that MIT’s failure to solicit an RFP, which allegedly

would have exerted competitive pressure on Fidelity,

demonstrates a clear lack of prudence and that the defendants

did not leverage the Plan’s size as a bargaining strategy to

reduce fees.

     Defendants proffer contrary expert testimony that MIT’s

fees were well within industry standard, especially when

compared to similar university and corporate plans.        They

contend that 1) the Committee maintained adequate procedures to

                                - 12 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 13 of 17



constrain costs and succeeded in successfully negotiating

revenue sharing rebates from Fidelity, 2) their 2014

restructuring of Fidelity’s compensation to a yearly per-

participant flat rate of $33 is clear evidence that MIT took

concrete steps to control recordkeeping fees, and 3) ERISA does

not rigidly require a fiduciary to submit bids for an RFP

periodically because an RFP is just one of many ways to

discharge its monitoring duty.

     Similar to Count I, the opinions of the parties’ experts as

to the proper industry protocol and the amount of fees that

should be considered reasonable are in stark contrast.         Both

parties also present competing narratives surrounding the

decision not to conduct an RFP.     Because those disputes are more

than superficial, the Court concludes that they are best

resolved at trial. Students for Fair Admissions, Inc.

v. President & Fellows of Harvard College (Harvard Corp.) 346

F.Supp. 3d 174, 194 (D. Mass. 2018)(citations omitted) (Though

“competing expert reports alone do not necessarily preclude

summary judgment” where party’s experts present more than

“merely conclusory allegations” summary judgement is

inappropriate).

     Viewing the entire record in the light most favorable to

the nonmoving party, there are genuine issues of material fact

as to whether defendants breached their duty of prudence with

                                - 13 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 14 of 17



respect to recordkeeping fees.     Accordingly, defendants’ motion

for summary judgment on Count II will be denied.

     E.    The Plan’s Investment in Non-Mutual Fund Options
           (Count III)

          i.   Section 1106(a) and Applicable Exceptions
     Separate from their claims for breach of the duty of

prudence, plaintiffs allege that defendants breached their

statutory duty under 29 U.S.C. § 1106(a)(1) which prohibits

certain transactions between a plan and a “party in interest”.

Section 1106(a)(1) is primarily concerned with self-dealing

transactions and was enacted in order to

     supplement[] the fiduciary’s general duty of loyalty to the
     plan’s beneficiaries, § 404(a), by categorically barring
     certain transactions deemed “likely to injure the pension
     plan”.
Harris Tr. & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S.

238, 241–42 (2000) quoting Comm’r v. Keystone Consol. Indus.

Inc., 08 U.S. 152, 160 (1993); see also Braden v. Wal-Mart

Stores, Inc., 588 F.3d 585, 602 (8th Cir. 2009) (noting that

§ 1106 prohibits transactions in which “a fiduciary might be

inclined to favor [a party in interest] at the expense of the

plan’s beneficiaries.”)

     Plaintiffs have failed to proffer any concrete evidence of

self-dealing or disloyal conduct.     The Court is not convinced

that plaintiffs’ non-mutual fund claims are more than

conclusory. See Cunningham v. Cornell Univ., No. 16-CV-6525,

                                - 14 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 15 of 17



2017 WL 4358769, (S.D.N.Y. Sept. 29, 2017); Sacerdote v. New

York Univ., 328 F.Supp.3d 273 (S.D.N.Y 2017).       Moreover, the

Court now finds that defendants’ non-mutual fund options fall

under an exception to § 1106.     Accordingly, defendants’ motion

for summary judgment with respect to Count III will be allowed

for the following reasons.

     Section 1106 is subject to a number of exceptions,

including 29 U.S.C. § 1108(b)(8) which exempts prohibited

transactions where

     the bank, trust company, or insurance company receives not
     more than reasonable compensation.

29 U.S.C. § 1108(b)(8)(B).

     In support of its position, MIT cites the expert testimony

of Dr. Wermers who states that the expense ratios of the Plan’s

non-mutual fund options were comparable to or less expensive

than fees of similar investments during the class period.

Plaintiffs offer no rebuttal and simply rejoin that the fees on

the non-mutual fund options add to the already unreasonable

recordkeeping and administrative fees alleged in Count II.

     In short, plaintiffs have proffered no evidence that the

fees specific to the non-mutual fund options were unreasonable

or not subject to the exception in § 1108(b)(8).        Rather, their

sole contention is that the subject non-mutual fund transactions

contributed to the excessive administrative charges in Count II.


                                - 15 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 16 of 17



To the extent that plaintiffs argue that defendants bear the

burden of proof of a § 1108(b)(8) exception, the Court finds

that MIT has met that burden by offering unrebutted expert

testimony.

     Accordingly, MIT’s motion for summary judgment with respect

to plaintiffs’ § 1106(a) claim will be allowed.


     F.   Failure to Monitor (Count IV)
  Finally, plaintiffs allege that MIT failed to monitor its

appointed fiduciaries.    Ordinarily, a duty to monitor other

fiduciaries is derivative of plaintiffs’ other claims. Slaymon

v. SLM Corp., 506 F. App’x. 61, 2012 WL 6684564, (2d Cir. Dec.

26, 2012) (unpublished).    Thus, because the parties dispute the

alleged underlying breach of fiduciary duty claims, plaintiffs’

derivative claims that defendants breached their duty to monitor

will also be preserved for trial.     Accordingly, defendants’

motion for summary judgment with respect to Count IV will be

denied as to the duty of prudence claims arising under Counts I

and II but allowed as to the prohibited transaction claim (Count

III) arising under § 1106(a).

                                 ORDER
     For the foregoing reasons, defendants’ motion for summary

judgment (Docket No. 204) is, with respect to plaintiffs’ claim




                                - 16 -
    Case 1:16-cv-11620-NMG Document 274 Filed 09/04/19 Page 17 of 17



under 29 U.S.C. § 1106(a) and the derivative failure to monitor

claim, ALLOWED, but is otherwise, DENIED.

     The viable claims for trial are: 1) breach of the duty of

prudence for failure to monitor (Count I), 2) breach of the duty

of prudence for excessive recordkeeping and administrative fees

(Count II) and 3) the corresponding derivative claims that MIT

failed to monitor its appointed fiduciaries. (Count IV).

     A pre-trial conference will be held on Wednesday, September

11 at 11:00 AM and the bench trial will commence on Monday,

September 16 at 9:00 AM.




So ordered.


                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge


Dated September 4, 2019




                                - 17 -
